Name: Commission Regulation (EC) No 2882/2000 of 27 December 2000 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32000R2882Commission Regulation (EC) No 2882/2000 of 27 December 2000 amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat products Official Journal L 333 , 29/12/2000 P. 0072 - 0073Commission Regulation (EC) No 2882/2000of 27 December 2000amending Regulation (EC) No 2331/97 on special conditions for granting export refunds on certain pigmeat productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 13(12) and Article 22 thereof,Whereas:(1) Commission Regulation (EC) No 2331/97(3), as amended by Regulation (EC) No 739/98(4), lays down quality criteria to be met for the granting of export refunds on certain pigmeat products.(2) Commission Regulation (EEC) No 3846/87, of 17 December 1987 establishing an agricultural product nomenclature for export refunds(5), as last amended by Regulation (EC) No 2425/2000(6), lists the pigmeat products on which export refunds may be granted.(3) The product codes listed in Annex I to Regulation (EC) No 2331/97 must be brought into line with recent amendments to Regulation (EEC) No 3846/87 and higher quality criteria must be set for products covered by CN code 1601 00 91 not containing poultrymeat in order to use the available resources more efficiently.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The entries relating to CN code 1601 00 91 in Annex I to Regulation (EC) No 2331/97 are hereby replaced by those set out in the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 323, 26.11.1997, p. 19.(4) OJ L 102, 2.4.1998, p. 22.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 279, 1.11.2000, p. 14.ANNEX>TABLE>